DETAILED ACTION
Election/Restriction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
This application contains claims directed to the following patentably distinct species of: 
Species of the sensing system:
	•	Species I as illustrated in Figure(s) 3, and further disclosed in  Pg. 6/37, Ln. 30-Pg. 17/37, Ln. 10;
•	Species II as illustrated in Figure(s) 5, and further disclosed in Pg. 19/37, Ln. 26-Pg. 20/37, Ln. 8;
•	Species III as illustrated in Figure(s) 6, and further disclosed in Pg. 20/37, Ln. 9-26;
•	Species IV as illustrated in Figure(s) 7, and further disclosed in Pg. 20/37, Ln. 27-Pg. 21/37, Ln. 3;
•	Species V as illustrated in Figure(s) 8, and further disclosed in Pg. 21/37, Ln. 4-25;
•	Species VI as illustrated in Figure(s) 9, and further disclosed in Pg. 21/37, Ln. 26-Pg. 23/37, Ln. 10;
•	Species VII as illustrated in Figure(s) 10, and further disclosed in Pg. 23/37, Ln. 11-Pg. 24/37, Ln. 5;
•	Species VIII as illustrated in Figure(s) 11, and further disclosed in Pg. 24/37, Ln.6-31;
•	Species IX as illustrated in Figure(s) 12, and further disclosed in Pg. 24/37, Ln.6-32-Pg. 25/37, Ln. 19; 
•	Species X as illustrated in Figure(s) 13, and further disclosed in Pg. 25/37, Ln. 20-Pg. 26/37, Ln. 9; 
•	Species XI as illustrated in Figure(s) 14, and further disclosed in Pg. 26/37, Ln. 10-30.

The species are independent or distinct because the claims to different species recite the mutually exclusive characteristics of species such as:  
•	Species I-Species XI are independent or distinct from the another for the following reasons:
In Species II (Figure(s) 5), the slit portion 45 and the spacer 47 shown in Species I are omitted. In other words, a case diaphragm 44 is formed as a thin portion provided in the vicinity of the center in the plane direction of an outer bottom plate portion 43.  A vibration area of the case diaphragm 44 is reduced as compared with the case of Species I.
In Species III (Figure 6), a horn inner surface 46b is formed in a curved shape. A shape of the curved surface of the horn inner surface 46b may be, for example, hyperbolic, parabolic, exponential, or the like in a cross-sectional view, depending on the transmission and reception frequency. A shape of the curved surface 25 of the horn inner surface 46b may be set to be concave or convex toward the resonant space SC according to the transmission and reception frequency.
In Species IV (Figure 7), a damping member 401 is housed in the resonant space SC. The damping member 401 is provided so as to exert a damper effect against vibration in a case diaphragm 44. Specifically, for example as shown in Species VI, the damping member 401 is a plate-like member made of synthetic resin such as synthetic rubber and is attached to a diaphragm back surface 44b.
In Species V (Figure 8),  an element housing case 4 has a vent 402. The vent 402 is provided in an inner bottom plate portion 42. Specifically, the vent 402 is a through hole that penetrates through an inner bottom plate portion 42 in a thickness direction, and is provided so as to communicate an internal space SI inside an element housing case 4 10 with an external space SD outside the element housing case 4.  Specifically, for example as shown in FIG. 8, a vent sealing member 403 is attached to the vent 402.  A portion of the internal space SI located on the opposite side of a resonant space SC across the element diaphragm 54 can be communicated with the outside air.  With provision of the vent sealing member 403, the penetration of liquid such as water into the inside of the element 25 housing case 4 at the vent 402 can be satisfactorily inhibited.
In Species VI (Figure 9), an ultrasonic microphone 3 includes a temperature sensor 404 and a frequency changing unit 405.  The temperature sensor 404 is provided to generate an output corresponding to an operating environment temperature of an ultrasonic sensor 1. As shown in FIG. 9, the temperature sensor 404 is housed in an internal space SI.  Specifically, the temperature sensor 404 is fixed on a semiconductor substrate 5.
In Species VII (Figure 10),  a frequency changing unit 405 is provided to change a vibration frequency of an ultrasonic element 53. Specifically, the frequency changing unit 405 is configured to change a structural resonance frequency of the ultrasonic element 53 based on an output of a temperature sensor 404.  Specifically, the frequency changing unit 405 is a MEMS type piezoelectric element, and is formed so as to generate distortion by voltage application. In other words, the frequency changing unit 405 is provided at an element diaphragm 54 in a semiconductor substrate 5, or at a position close to the element diaphragm 54 so as to adjust an internal stress, that is, a tension of the element diaphragm 54 by the distortion at the time of voltage application.
In Species VIII (Figure 11), multiple case diaphragms 44, multiple ultrasonic elements 53, and multiple resonant spaces SC are arrayed in the plane direction.  In FIG. 11, two sets of the case diaphragm 44, the ultrasonic element 53, and the resonant space SC are aligned in a Y-axis direction.  For example as shown in FIG. 11, the outer bottom plate portion 43 has the multiple case diaphragms 44 aligned in the plane direction. In the element housing case 4, the multiple ultrasonic elements 53, the number of which is equal to that of the case diaphragms 44, are housed in a state of being aligned in the plane direction. One ultrasonic element 53 is provided on one semiconductor substrate 5.  The respective multiple ultrasonic elements 53 are disposed opposite to the case diaphragms 44 different from each other. In other words, the case diaphragm 44 and the ultrasonic element 53 correspond to each other in a one-to-one manner. One resonant space SC is provided between one case diaphragm 44 and one corresponding ultrasonic element 53.
In Species IX (Figure 12), multiple resonant spaces SC are aligned in the plane direction. As shown in FIG. 12, an ultrasonic microphone 3 further includes vibration isolation members 406. The vibration isolation members 406 are each interposed between the adjacent resonant spaces SC so as to inhibit vibration transmission between the adjacent resonant spaces SC.  Specifically, the vibration isolation members 406 are provided in portions corresponding to the case thick portions 46.
In Species X (Figure 13), an ultrasonic microphone 3 is configured such that multiple ultrasonic elements 53 correspond to one case diaphragm 44 and one resonant space SC.  More specifically, a common case diaphragm 44 and resonant space SC are provided for multiple transmission and reception units 700. On the other hand, at least one ultrasonic element 53 is provided for each of the multiple transmission and reception units 700. In the example shown in FIG. 13, the multiple ultrasonic elements 53 are provided for one semiconductor substrate 5. In other words, one semiconductor 30 substrate 5 having the multiple ultrasonic elements 53 is provided so as to correspond to one case diaphragm 44 and one resonant space SC. 
In Species XI (Figure 14), an ultrasonic microphone 3 includes a transmission unit 701 and a receiving unit 702.  The transmission unit 701 exclusively for transmission is provided so as to have only a function of transmitting a probe wave. The receiving unit 702 exclusively for reception is provided so as to have only a function of receiving a received wave. The transmission unit 701 and the receiving unit 702 are arrayed in the plane direction. Each of the transmission unit 701 and the receiving unit 702 has a case diaphragm 44, an ultrasonic element 53, and a resonant space SC.  On the other hand, the resonant space SC in the receiving unit 702 is formed so that a cross-sectional area of the resonant space SC is narrowed toward a receiving direction, that is, a negative direction of the Z-axis in the drawing.  These are all obvious variants of Species I.  In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571) 272-6031.  The examiner can normally be reached on 8AM-5:30PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomire can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                    
/AMIE M NDURE/Examiner, Art Unit 3645

/DANIEL L MURPHY/Primary Examiner, Art Unit 3645